Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-3, 13-15 19 and 21-22 are being allowed.

Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
Mensinger et al. (US 20160331286 A1) teaches the present disclosure relates to techniques for receiving glucose data from a continuous glucose sensor and controlling the use and redistribution of that data so it is used in an intended manner. In one aspect, a system includes a plurality of continuous glucose monitor (CGM) devices; a plurality of display devices to receive data from the CGM devices classified into a plurality of classifications based on data type; a cloud server architecture to receive the data from the display devices on an intermittent basis, in which the data routed to a particular server of the plurality of servers is determined by the data type, and in which the intermittent basis varies depending upon data type; a plurality of remote monitor display devices; and an analysis and report engine.
MATSUMOTO et al. (US 20180316762 A1) teaches a data collection device includes a data collector configured to collect data from a device that outputs data, a time stamp adder configured to add a time stamp to the data collected by the data collector, a data storage configured to store the data to which the time stamp is added by the time stamp adder, a timing generator configured to generate a timing at which the data stored in the data storage is transmitted to a data server communicably 
The combination of Mensinger et al. and MATSUMOTO et al. fail to disclose “A data storage method, the method being applied to a storage server in a cloud storage system and comprising: monitoring data transmission status of a data acquisition device, the data acquisition device being configured to transmit acquired data to the storage server; obtaining data exception information according to the monitored data transmission exceptional status, the data exception information comprising exception start time and exception end time, the exception start time and the exception end time being used to determine an exception time period; transmitting a first data backhaul request to the data acquisition device, the first data backhaul request comprising the data exception information, the data acquisition device being configured to return first data acquired within the exception time period upon receiving the first data backhaul request; and storing the first data upon receiving the first data, wherein the cloud storage system further comprises a management server, and the method further comprises: receiving a first data storage task delivered by the management server, the first data storage task comprising a designated data acquisition device identifier and a first time period; storing, based on the first data storage task, data transmitted by a designated data acquisition device within the first time period; transmitting a storage 
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        08/27/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454